Title: From George Washington to James Madison, 10 January 1788
From: Washington, George
To: Madison, James



My dear Sir,
Mount Vernon Jany 10th 1788.

I stand indebted to you for your favors of the 20th & 26th Ult.; and I believe for that of the 14th also, & their enclosures.
It does not appear to me that there is any certain criterian in this State, by which a decided judgment can be formed of the opinion which is entertained by the mass of its Citizens with respect to the New Constitution. My belief on this occasion is, that whenever the matter is brought to a final decision, that not only a majority, but a large one, will be found in its favor.
That the opposition should have gained strength, among the members of the Assembly in Richmond, admitting the fact, is not to be wondered at when it is considered that the powerful adversaries to the Constitution are all assembled at that place, acting conjunctly; with the promulgated sentiments of Col. R.H.L. as auxiliary. It is said however, and I believe it may be depended upon, that the latter (tho’ he may retain his sentiments) has with-drawn, or means to withdraw his opposition; because, as he has expressed himself, or as others have done it for him, he finds himself in bad Company; such as with M——r Sm—th’s &ca Scca. His brother, Francis L. Lee on whose judgment the family place much reliance, is decidedly in favor of the new form, under a conviction that it is the best that can be obtained, and because it promises energy—stability—and that security which is, or ought to be, the wish of every good Citizen of the Union.
How far the determination of the question before the debating club (of which I made mention in a former letter) may be considered as auspicious of the final decision in Convention, I shall not prognosticate; but in this Club, this question it seems, was determined by a very large majority in favor of the Constitution; but of all the arguments which may be used at this time, none will be so forcible, I expect, as that nine States have acceded

to it. and if the unanimity, or majorities in those which are to follow, are as great as in those which have acted, the power of these arguments will be irrisistable.
The Governor has given his reasons to the Publick for with holding his signature to the Constitution. A copy of them I send you.
Our Assembly has been long in Session—employed chiefly (according to my information) in rectifying the mistakes of the last, and committing others for emendations at the next. Yet, “who so wise as we are”—We are held in painful suspence with respect to European Intelligence—Peace or War, by the last accts are equally balanced a grain added to either scale will give it the preponderancy.
I have no regular corrispondt in Massachusetts; otherwise, as the occasional subject of a letter I should have had no objection to the communication of my sentiments on the proposed Government as they are unequivocal & decided. With the greatest esteem & regd I am My dear Sir Yr Most Obedt & Affe. Ser⟨vt⟩

Go: Washington


P.S. I have this momt been informed, that the Assembly of No. Carolina have postponed the meeting of the Convention of that State until July—This seems evidently calculated to take the Tone from Virginia.

